Citation Nr: 0513944	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  01-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
deviated nasal septum.

2.  Entitlement to an initial compensable evaluation for 
residuals of a right clavicle fracture.

3.  Entitlement to an evaluation for lumbosacral strain with 
spinal stenosis at L3-4 and L4-5, currently evaluated as 60 
percent disabling.

4.  Entitlement to service connection for scars on the nose, 
chin, above the left eye, right shoulder, and chest.

5.  Entitlement to service connection for arthritis of the 
clavicle and left middle finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1999.  Upon discharge, the veteran filed his claim with the 
Regional Office (RO) in Tennessee.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Montgomery, Alabama RO of the Department of Veterans Affairs 
(VA), which, in pertinent part, granted service connection 
for lumbar strain and assigned a 10 percent evaluation; 
granted service connection for deviated nasal septum, status 
post septorhinoplasty, and assigned a noncompensable 
evaluation; granted service connection for residuals of a 
right clavicle fracture and assigned a noncompensable 
evaluation; denied service connection for arthritis of the 
clavicle and left middle finger; and denied service 
connection for scars on the nose, chin, above the left eye, 
right shoulder, and rib cage.

In June 2002, the veteran testified before a decision review 
officer sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.

The issues of service connection for scars on the chin, nose, 
and above the left eye is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Prior to July 16, 2001, the veteran's lumbar spine 
disability was productive of no more than moderate 
intervertebral disc syndrome, with recurring attacks.

3.  For the period from July 16, 2001 to August 18, 2002, the 
veteran's lumbar spine disability is evaluated as 60 percent 
disabling, and that is the maximum schedular evaluation 
available for IDS under the old rating criteria.  There is no 
evidence of vertebral fracture or unfavorable ankylosis of 
the spine.  

4.  From August 19, 2002 to October 31, 2002, the veteran was 
assigned a 100 percent rating for a period of convalescence 
due to back surgery.

5.  From November 1, 2002 to the present, and under the 
rating criteria in effect for the period from September 23, 
2002 to September 25, 2003, the chronic orthopedic and 
neurologic manifestations associated with the veteran's low 
back disability approximate severe limitation of motion of 
the lumbar spine and moderately severe incomplete paralysis 
of the sciatic nerve.  

6.  From November 1, 2002 to the present, and under the 
rating criteria in effect for the period beginning September 
26, 2003, the objective neurological abnormalities associated 
with the veteran's low back disability approximate no more 
than moderately severe incomplete paralysis of the sciatic 
nerve.  On March 2003 VA examination, forward flexion was to 
30 degrees.  There is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.

7.  Medical evidence shows moderate obstruction of the 
veteran's right nasal passage.  There is no evidence of a 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.

8.  The residuals of a fractured right clavicle are not 
manifested by evidence of nonunion or malunion. 

9.  The evidence does not show that the service-connected 
lumbar spine disability, fractured right clavicle, and/or 
deviated nasal septum require frequent hospitalization, or 
cause a marked interference with employment beyond that 
contemplated in the schedular standards.

10.  There is no x-ray evidence of arthritis of the clavicle 
or left middle finger.  

11.  The veteran currently has a scar on his right chest 
which had its onset in service.

12.  A scar on the right shoulder was noted on entry into 
service; a scar on the right shoulder did not increase in 
disability during service; post-service medical evidence 
shows a healed scar on the right shoulder.  


CONCLUSIONS OF LAW

1.  Prior to July 16, 2001, the criteria for an evaluation in 
excess of 20 percent for lumbosacral strain with spinal 
stenosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R § 3.321, Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2002).

2.  For the periods from July 16, 2001 to August 18, 2002, 
and from November 1, 2002 to the present, the criteria for an 
evaluation in excess of 60 percent for lumbosacral strain 
with spinal stenosis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R § 3.321, Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

3.  The criteria for an initial compensable evaluation for a 
deviated nasal septum are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2004).

4.  The criteria for an initial compensable evaluation for 
residuals of a right clavicle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2004).

5.  Arthritis of the clavicle and left middle finger were not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

6.  A scar on the right chest was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

7.  A scar on the right shoulder was not incurred or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim for Deviated Nasal Septum

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During service in June 1990, the veteran was involved in a 
car accident and sustained multiple injuries, to include a 
traumatic deviated nasal septum.  He subsequently underwent 
septorhinoplasty in 1994.  The veteran is currently assigned 
a noncompensable evaluation for a deviated nasal septum under 
Diagnostic Code 6502.  See 38 C.F.R. § 4.97 (2004).  

Diagnostic Code 6502 provides a 10 percent (maximum) rating 
for the deviation of nasal septum of traumatic origin with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Id.

In September 2000, the veteran underwent a private 
examination by Dr. Alexander.  It was noted that the veteran 
had a deviated septum on the right side and had difficulty 
breathing.  

VA respiratory examination in February 2001 revealed a 
deviated septum, which deviated to the right and basically 
occluded most of the right nasal passage.  X-rays of the 
nasal bones were within normal limits.  Under the clinical 
history section, it was noted that the veteran had moderate 
obstruction on the right side.  

In May 2002, VA examination of the nose was within normal 
limits.  The examiner noted that the veteran had a nasal 
septal deviation to the left.  Diagnosis was status post 
surgery for nasal septal deviation with residual nasal septal 
deviation.  

In a September 2004 statement, the representative asserted 
that the veteran had bilateral nasal obstruction.  On review, 
the Board notes that there is only evidence of moderate 
unilateral obstruction (right side).  Consequently, a 
compensable evaluation under Diagnostic Code 6502 is not 
warranted, as the medical evidence does not support a finding 
of a complete unilateral nasal obstruction or bilateral 50-
percent nasal obstruction.  The Board finds that the post-
service medical records, as a whole, provide negative 
evidence against this claim. 

The Board acknowledges the May 2002 examiner's statement to 
the effect that the veteran has a nasal deviation to the 
left; it appears that the examiner inadvertently noted the 
incorrect side because the remaining evidence of record 
confirms that the veteran's nose deviates to the right.  
Nevertheless, even assuming that the veteran's nose deviated 
to the left, there is still no evidence of any left nasal 
obstruction.  

The preponderance of the evidence is against the veteran's 
increased rating claim for a deviated nasal septum.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  

Increased Rating Claim for Residuals of Right Clavicle 
Fracture

As discussed earlier, the veteran was involved in a car 
accident during his period of active service.  During the 
accident, he also fractured his right clavicle.  The 
veteran's service-connected residuals of a fractured right 
clavicle is currently assigned a noncompensable evaluation 
under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2004).

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula provides a 20 percent rating where there is 
dislocation.  Nonunion of the clavicle and scapula is rated 
20 percent disabling where the evidence shows loose movement, 
and evaluated as 10 percent disabling in the absence of loose 
movement.  Malunion of the clavicle and scapula warrants a 10 
percent rating.  A rating may also be based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a (2004).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004), a 
20 percent rating is assigned for limitation of motion of the 
minor arm midway between the side and shoulder level, or at 
the shoulder level.  A 30 percent rating is assigned if there 
is limitation of motion of the minor arm to 25 degrees from 
the side. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The U.S. Court of Appeals for Veterans Claims (Court) has 
decided as a matter of law that 38 C.F.R. §§ 4.40 and 4.45 
are not subsumed in Diagnostic Code 5201, and that 38 C.F.R. 
§ 4.14 (anti-pyramiding) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

Accordingly, the Court's holding requires the Board to 
consider whether an increased rating for the shoulder 
disability may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
left arm is in fact limited, what rating should be assigned; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his shoulder due specifically to his 
complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulder due specifically to any weakened 
movement, excess fatigability, or incoordination.  

During the May 2002 VA general medical examination, flexion 
of the shoulders was to 180 degrees; and abduction, internal, 
and external rotation was to 90 degrees.  The right clavicle 
was nontender.  X-rays of the clavicle showed an old healed 
hypertrophic deformity of the proximal one third of the right 
clavicle.  The examiner noted mild functional loss.  Such 
facts only provide evidence against this claim, even under 
the light of the Court in DeLuca.

On review, in the absence of nonunion or malunion, or 
limitation of motion of the right shoulder at shoulder level, 
there is no basis on which a compensable evaluation may be 
assigned for right clavicle fracture residuals.  As the 
preponderance of the evidence is against the veteran's 
increased rating claim for right clavicle fracture residuals, 
the claim must be denied.  

Increased Evaluation Claim for Lumbosacral Strain with Spinal 
Stenosis

The veteran was originally granted service connection for a 
low back disability (lumbar strain) in July 2000 and assigned 
a 10 percent evaluation, effective from April 20, 1999, 
pursuant to Diagnostic Code 5295.  In November 2000, the 
disability was recharacterized as lumbar strain with spinal 
stenosis, and the evaluation was increased the evaluation to 
20 percent, effective from April 20, 1999.  In a May 2003, 
the RO increased the evaluation to 60 percent, effective from 
July 16, 2001.  For the period August 19, 2002 to October 31, 
2002, the veteran's lumbar disability was assigned a 100 
percent evaluation based on a convalescence period following 
a lumbar laminectomy.  Effective from November 1, 2002, the 
60 percent evaluation resumed and has remained in effect to 
the present.

Private medical records reveal that the veteran underwent a 
magnetic resonance imaging (MRI) scan of the lumbar spine in 
August 2000, which found the following:  (1) spinal stenosis 
at L3-4 and L4-5; and (2) a focal central disc protrusion at 
L4-5 worsens the spinal stenosis at that level.  The veteran 
underwent examination in the same month by Dr. Ryan.  
Impressions were a L4-5 disc protrusion causing mild to 
moderate spinal stenosis and degenerative disc at L5-S1.  A 
lumbar epidural steroid block was recommended.

In October 2000, a lumbar laminectomy at L4-5 and L5-S1 on 
the right side was recommended.

In May 2002, the veteran presented for a VA general medical 
examination.  Flexion of the lumbar spine was to 80 degrees 
and extension was to 25 degrees.  There was evidence of pain 
at 80 degrees of flexion and 25 degrees of extension.  There 
was mild tenderness over the bilateral lower paraspinal.  
Associated x-rays of the lumbar spine taken showed a minimal 
wedge compression of L1 vertebral body.  Diagnosis was 
chronic low back pain secondary to minimal wedge compression.

In August 2002, the veteran underwent a lumbar laminectomy at 
L4-5 and L5-S1.  Discharge diagnosis was lumbar radiculitis.  

In March 2003, the veteran underwent a VA neurological 
examination.  He complained of pain radiating from his lower 
back with numbness in his right leg and down into his left 
leg.  He described his pain intensity as a 6-8 out of 10.  He 
complained of daily flare-ups when standing, walking, or 
moving around; his pain was 9-10 out of 10.  He also 
described knee pain as a result of the back flare-ups and 
weakness.  At times, his pain in the knees will cause his 
back to lock up.  He walks with a cane.  

On examination, there was evidence of pain in the paraspinal 
muscles.  His posture was described as okay and his gait was 
limited.  He limped to the right side when he walked.  Range 
of motion of the lumbar spine was as follows: flexion to 30 
degrees; extension to 25 degrees; lateral flexion to 25 
degrees; rotation was to 30 degrees on the left and 40 
degrees on the right.  Painful motion started at 30 degrees 
on flexion and 25 degrees on extension.  He was limited by 
the pain on motion and had some fatigue, weakness, and lack 
of endurance.  Repetition also caused pain and additional 
weakness.  There was also evidence of muscle spasm and 
weakness when walking.  There was no evidence of ankylosis. 
There was also no loss of tone, atrophy, or circumferences.  
There was a slight decrease in strength.  Deep tendon 
reflexes were 2+ in the knee and arm.  The examiner noted 
that the lumbar strain and spinal stenosis caused moderate 
functional range of motion losses due to pain.  There was no 
loss of sensitivity in the legs, feet and back unless the 
back flared up.  Upon exercise, leg and paraspinal numbness 
was present and the veteran had neurologic sensitivity in the 
leg and back.  The veteran denied bowel and/or bladder 
problems.  

As discussed earlier, the veteran's low back disability was 
originally rated pursuant to Diagnostic Code 5295, which 
contemplates lumbar strain.  The veteran's disability was 
subsequently recharacterized and evaluated under Diagnostic 
Code 5293, which contemplates IDS.  

Under the criteria in effect prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; IDS that is mild warrants a 10 percent 
evaluation; IDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

The schedule for rating disabilities of the spine, including 
IDS, was revised effective September 26, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  The General Rating 
Formula for Diseases and Injuries of the Spine provides as 
follows:  For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine...........................................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine..............................................................
...........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...........................................................
....10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes remains as stated above and was not 
changed in September 2003.

Prior to September 23, 2002, IDS was evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board finds 
that the veteran's low back disability was appropriately 
evaluated as 20 percent disabling under Diagnostic Code 5293 
for the period prior to July 16, 2001.  There was no evidence 
of severe impairment characterized by recurring attacks with 
intermittent relief.  

Currently, the veteran's low back disability is evaluated as 
60 percent disabling, and that is the maximum schedular 
evaluation available under this Diagnostic Code 5293.

Other potentially applicable provisions, which provide for an 
evaluation in excess of 60 percent, include Diagnostic Codes 
5285 (residuals of vertebra fracture), and 5286 (complete 
ankylosis of the spine).  There is no evidence of ankylosis 
or vertebral fracture.  Therefore, these provisions are not 
for application.  The Board acknowledges the representative's 
assertion that a separate 10 percent evaluation for a 
vertebral deformity is warranted under the old criteria.  
While there is evidence of a minimal wedge compression 
deformity of the L-1 vertebral body, there is no indication 
that the veteran fractured his back at the time of the in-
service car accident and he has not been service-connected 
for residuals of a vertebral fracture.  Thus, Diagnostic Code 
5285 is not applicable.  The Board has reviewed the rating 
criteria in effect prior to September 23, 2002, and finds 
that there is no basis upon which to award the veteran an 
evaluation in excess of 60 percent, even with consideration 
of the veteran's complaints of pain. 

For the period from September 23, 2002 to September 25, 2003, 
the revised Diagnostic Code 5293 is also for consideration.  
Under this provision, IDS can be evaluated based either on 
the duration of incapacitating episodes or a combination of 
the chronic orthopedic and neurological manifestations.

The Board finds that the veteran is not entitled to an 
evaluation in excess of 60 percent based on incapacitating 
episodes.  A 60 percent evaluation is the maximum schedular 
evaluation available based on incapacitating episodes.

With regard to orthopedic manifestations, Diagnostic Code 
5292 is for consideration.  Under this provision, limitation 
of motion of the lumbar spine is evaluated as slight (10 
percent), moderate (20 percent), or severe (40 percent).  38 
C.F.R. §  4.71a, Diagnostic Code 5292 (2003).  The words 
"slight," "moderate" and "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2004).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2004).

On VA examination in March 2003, flexion of the lumbar spine 
was to 30 degrees and extension was to 25 degrees.  The Board 
approximates that the veteran suffers from severe limitation 
of motion of the lumbar spine.  Under Diagnostic Code 5292, 
this equates to a 40 percent evaluation.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 40 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Recent VA evidence 
shows numbness in the legs and low back after exercise.  
Accordingly, the Board will evaluate the veteran's chronic 
neurological manifestations pursuant to Diagnostic Code 8520.  
Under this provision, complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.

During the March 2003 VA examination, there was evidence of a 
slight decrease in strength, as well as leg and paraspinal 
numbness.  The Board concludes that the neurologic findings 
associated with the veteran's IDS approximate moderately 
severe incomplete paralysis of the sciatic nerve and a 40 
percent evaluation is warranted under Diagnostic Code 8520.  
An evaluation in excess of 40 percent for neurologic 
manifestations is not warranted, as there is no evidence of 
marked muscular atrophy.  The veteran's own complaints do not 
indicate this to be the case. 
  
The 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and a 40 
percent evaluation for chronic neurologic manifestations 
(moderately severe incomplete paralysis of the sciatic nerve) 
combine to approximately a 60 percent evaluation under the 
Combined Ratings Table at 38 C.F.R. § 4.25 (2004).  Thus, an 
evaluation in excess of 60 percent is not available under the 
revised Diagnostic Code 5293.  In any event, the Board cannot 
give essentially the same disability two separate 
evaluations.  38 C.F.R. § 4.14 (2004). 

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed earlier, the veteran is already receiving a 60 
percent evaluation for his low back disability and a higher 
evaluation is not available based on incapacitating episodes.  
Without taking into consideration all the veteran's 
difficulties with his service connected back disorder, the 
current 60 percent evaluation could not be justified.  Simply 
stated, if the veteran were to receive separate evaluations 
for his back disorder (orthopedic and neurologic 
abnormalities), the 60 percent evaluation would be lowered, 
not increased.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's IDS warrant a 40 
percent evaluation, and no more, pursuant to Diagnostic Code 
8520.

On VA examination in March 2003, flexion of the thoracolumbar 
spine was to 30 degrees.  There is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  The General 
Rating Formula essentially removes the subjectivity in 
determining the severity of any loss of motion, and under the 
new criteria, these findings warrant a 40 percent evaluation 
for orthopedic symptoms.  Thus, the new criteria are not more 
favorable to the veteran.  Entitlement to a combined 
evaluation in excess of 60 percent has not been shown.  

The veteran's statements and the archived Board decisions he 
has submitted support the current 60 percent evaluation only 
(nothing more).           

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his low back 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  On review of the 
evidence, the Board finds that at no time during the appeal 
period was an evaluation in excess of 60 percent warranted 
for the veteran's low back disability.

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2004).  In this case, the veteran indicates that 
his low back disability affects his ability to perform his 
duties as a network engineer.  Notwithstanding, there is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  



Service Connection Claim for Arthritis of the Clavicle and 
Left Middle Finger

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Board acknowledges the veteran's contentions; however, 
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Regarding evidence of a current disability, the Court has 
held "that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (appeal dismissed in part, and vacated and remanded in 
part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001)).

X-rays of the left hand and clavicle taken in during the May 
2002 VA examination were within normal limits.  

On review, the medical evidence of record simply does not 
establish that the veteran currently has arthritis in his 
clavicle and/or left middle finger.  There is no evidence, x-
ray or otherwise, confirming a diagnosis of arthritis in the 
clavicle or left middle finger.  The Board acknowledges the 
objective evidence of a painful clavicle and left middle 
finger, as noted in Dr. Alexander's September 2000 treatment 
record.  Nevertheless, as discussed above, pain alone is not 
a disability.  Without evidence of a current disability that 
is related to military service, the veteran's claim must be 
denied.

Although the veteran believes that he has arthritis of the 
clavicle and left middle finger, his opinion as to medical 
matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

As the preponderance of the evidence is against the claim for 
service connection, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  The 
veteran, however, is advised that his claim for service 
connection may be reopened upon proof of a current 
disability.  See 38 C.F.R. § 3.156(a) (2004).

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his service connection 
claim for arthritis of the clavicle and left middle finger.  
Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2004); 
see Charles v. Principi, 16 Vet. App. 370 (2002).


Service Connection Claim for Scars on the Right Shoulder and 
Rib Cage

Every veteran is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994) (the presumption of 
soundness attaches only where there has been an entry 
examination in which the later-complained-of disability was 
not detected).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2004).

Medical evidence confirms that the veteran currently has a 
scar on his right shoulder.  Service medical records, 
however, show that during his May 1988 induction examination, 
a scar on the right shoulder was revealed; therefore the 
veteran is not entitled to the presumption of soundness.  The 
remaining service medical records do not show any complaints, 
treatment, or diagnoses related to the scar on the veteran's 
right shoulder.  The objective evidence does not demonstrate 
that there was a permanent increase in severity of the 
veteran's right shoulder scar during his period of active 
duty.  38 C.F.R. § 3.306 (2004).  As such, the Board 
concludes that a clear preponderance of the evidence is 
against a finding that a scar on the right shoulder was 
aggravated during service.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
a scar on the right shoulder because such scar pre-existed 
service and there is no in-service treatment or complaint 
related to such scar.  Thus, there is no true indication that 
such disability is associated with service.  See Charles, 
supra.  Given that the service medical records are silent for 
evidence of aggravation of the pre-existing shoulder scar, 
any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Scar on the Chest

VA and private medical evidence also confirm that the veteran 
has a healed scar on his right lateral chest (see Dr. 
Alexander's September 2000 treatment record and May 2002 VA 
examination report).  The veteran asserts that such scar is 
the result of a chest tube insertion in service. 

Stemming from the in-service car accident previously 
discussed, the veteran also bruised his ribs and developed a 
right pneumothorax, and consequently, a tube was inserted 
into his right chest (as noted in an ENT consultation report, 
December 1993).  

Given the veteran's in-service treatment for a right 
pneumothorax, which consisted of insertion of a chest tube, 
and post-service evidence of a scar on his right chest, the 
Board finds, resolving any doubt in the veteran's favor, that 
such chest scar is attributed to service.  There is no 
competent evidence that the scar on the right chest was due 
to an intervening cause following active duty.  Thus, the 
Board finds that the veteran is entitled to service 
connection for scar on the right chest.

The veteran's remaining service connection claims for scars 
on the nose, chin, and above the left eye are addressed in 
the remand section below.

Veterans Claims Assistance Act of 2000 (VCAA)

By letter dated in June 2003, the veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

Rating decisions dated in July 2000, November 2000, and May 
2003, the November 2000 statement of the case (SOC), the 
February 2001 supplemental statement of the case (SSOC), the 
July 2002 SSOC, the May 2003 SSOC, and the June 2004 SSOC, 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims.  The May 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2003.  This letter fully provided notice of elements (1), 
(2), and (3), see above, and, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental SOC (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2003 letter contained a specific request that 
the veteran send any evidence to VA in his possession that 
pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  The 
Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  That was legally impossible in the 
circumstances of this case, where the claim was adjudicated 
in July 2000.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated, and an additional SSOC was provided to the 
veteran in June 2004.  

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  The veteran identified 
relevant treatment from Rehab Associates, Dr. Alexander, Dr. 
Ryan, Jackson Hospital & Clinic, Inc., Prattville Imaging 
Center, Center for Pain of Montgomery, P.C., Alabama 
Neurological Clinic, P.C., and Dr. Hackman, and the claims 
folder contains records from such medical providers.  Service 
medical records are also of record.  The veteran was afforded 
examinations for VA purposes in February 2001, May 2002, and 
March 2003.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Entitlement to an initial compensable evaluation for a 
deviated nasal septum is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fractured right clavicle is denied.

Entitlement to an increased evaluation for lumbosacral strain 
with spinal stenosis, currently rated as 60 percent 
disabling, is denied.

Entitlement to service connection for scar on the right chest 
is granted.

Entitlement to service connection for a scar on the right 
shoulder is denied.

Entitlement to service connection for arthritis of the 
clavicle and left middle finger is denied.


REMAND

In a statement attached to his original application for 
compensation, the veteran listed various scars on his body 
which he attributed to service - in pertinent part, scars on 
his nose, chin, and above the left eye.

As discussed previously, the veteran was involved in a car 
accident in 1990 during his period of active service.  
According to the hospital discharge report, the veteran was 
diagnosed with "multiple lacerations," among other things.  
Further, in June 1993, while playing softball, the veteran 
received a laceration to the right side of his chin, which 
required sutures.  He also underwent septorhinoplasty in June 
1994.  

Dr. Alexander's treatment record dated in September 2000 
notes that the veteran had a scar on the left eyebrow, nose, 
and a transverse scar on the chin.  The May 2002 VA examiner 
noted a scar on the nose, but did not report a scar on the 
veteran's chin or near the left eye/eyebrow.  Review of the 
evidence reveals that the veteran is self-conscious of his 
chin scars so he chooses to cover them with facial hair (see 
June 2002 RO hearing transcript).  The VA examiner took color 
pictures of the scars identified, but the Board finds it 
difficult to assess whether a scar on the chin or nose 
actually exists, and no pictures of the left eye were taken.  

Given the in-service car accident in which he sustained 
"multiple lacerations," and the in-service injury to the 
veteran's chin, the Board finds that an examination is 
required in order to determine the etiology of any identified 
scar on the chin, nose, and above the left eye.  

Accordingly, the case is remanded to the RO, via the AMC, for 
the following development:

1.  The veteran should be afforded a VA 
scar examination in order to assess the 
etiology of any identified scar on the 
chin, nose, and above the left eye.  The 
examiner is requested to review the 
entire claims folder, to include the 
service medical records, the September 
2000 treatment record by Dr. Alexander, 
the May 2002 VA examination report, and 
the associated color pictures of the 
scars.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any 
identified scars on the nose, chin, and 
above left eye, are related to service.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for scars on the nose, 
chin, and above the left eye.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A.  §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


